Order entered July 3, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00240-CV

          TIFFANY POLLARD, INDIVIDUALLY AND AS TRUSTEE OF THE
                MARIE MERKEL CHILDREN’S TRUST, Appellant

                                                 V.

                               RUPERT M. POLLARD, Appellee

                            On Appeal from the 95th District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-18-12515

                                            ORDER
       Before the Court is appellee’s July 2, 2019 second motion for extension of time to file his

brief on the merits. We GRANT the motion and extend the time to July 29, 2019. We caution

appellee that further extension requests in this accelerated appeal will be disfavored.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE